Deny and Opinion Filed May 13, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00547-CV

                               IN RE JAMES MCCOY, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13955-B

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers


       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his Motion to Compel Discovery Schedule. The facts and issues are well known

to the parties, so we need not recount them herein. A writ of mandamus issues to correct a clear

abuse of discretion when no adequate remedy by appeal exists. Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding). Relator has failed to establish that the trial court has

clearly abused its discretion. Accordingly, we DENY the petition for writ of mandamus.


                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE


140547F.P05